NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted January 14, 2013*
                                    Decided January 15, 2013

                                              Before

                                 RICHARD A. POSNER, Circuit Judge

                                DIANE P. WOOD, Circuit Judge                

                                 DIANE S. SYKES, Circuit Judge

No. 12‐1946
                                                     Appeal from the 
JOHN RUSHING,                                        United States District Court for the
     Plaintiff‐Appellant,                            Southern District of Illinois. 

       v.                                            No. 3:10‐cv‐00507‐JPG

GARY ANDREW GERST,                                   J. Phil Gilbert,
     Defendant‐Appellee.                             Judge.

                                           O R D E R

        John Rushing, an Illinois prisoner, alleges in this lawsuit under 42 U.S.C. § 1983 that
a physician’s assistant at Pinckneyville Correctional Center used a syringe to inject him with
an unknown substance without warning or consent. At screening, see 28 U.S.C. § 1915A, the
district court understood this allegation to raise a claim under the Due Process Clause and
allowed it to proceed against the physician’s assistant (the court immediately dismissed
other claims against other defendants). The physician’s assistant moved to dismiss on the
ground that Rushing had sued without first exhausting his administrative remedies, see 42



       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP.
P. 34(a)(2)(C).
No. 12‐1946                                                                            Page 2

U.S.C. § 1997e(a), and after taking evidence the district court granted that motion, see Pavey
v. Conley, 544 F.3d 739, 742 (7th Cir. 2008). In Illinois a state prisoner must contact a
counselor and try to resolve a dispute informally before submitting a formal grievance.
See ILL ADMIN. CODE tit. 20, § 504.810(a). The district court found that Rushing had started
the process correctly by complaining about the incident to his counselor. The court also
found, however, that Rushing had grown impatient with his counselor’s slow progress and,
rather than waiting for her decision, filed suit without ever submitting a formal grievance.

       On appeal Rushing does not develop an argument challenging the district court’s
decision and instead asserts only that the Pavey hearing was “slanted in favor of the
Defendant.” We construe pro se filings liberally, but even a pro se brief must contain more
than a general assertion of error. Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). A
brief must contain “contentions and the reasons for them, with citations to the authorities
and parts of the record on which the appellant relies,” FED. R. APP. P. 28(a)(9),
and failure to comply with the rule will result in dismissal, Anderson, 241 F.3d at 545–46.
Rushing has not explained why he thinks the district court’s judgment is wrong, and so his
appeal is DISMISSED.